Exhibit 10.1

 

[ex10i_001.jpg]

 

ADVISORY SERVICES AGREEMENT

 

This Advisory Services Agreement (the “Agreement”), is effective as of December
1, 2016 (the “Effective Date”), between MyDx INC. (hereinafter referred to as
the “Company”), a Nevada corporation, whose principal place of business is 6335
Ferris Square, Suite B, San Diego, CA 92121 and BCI Advisors, LLC (hereinafter
referred to as the “Consultant”), a limited liability company. Individually, the
Company and the Consultant may be referred to herein as a “party,” and
collectively as the “parties.”

 

WHEREAS, the Company requires the Services (as defined herein) and as set forth
below;

 

WHEREAS, Consultant is qualified to provide the Company with the Services and is
desirous to perform such Services for the Company; and

 

WHEREAS, the Company wishes to induce Consultant to provide the Services and
wishes to contract with the Consultant regarding the same and compensate
Consultant in accordance with the terms herein;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter stated, it
is agreed as follows:

 

1. APPOINTMENT.

 

The Company hereby engages Consultant and Consultant agrees to render the
Services to the Company as a consultant upon the terms and conditions
hereinafter set forth.

 

2. TERM.

 

The term of this Consulting Agreement shall begin as of the Effective Date, and
shall terminate pursuant to Section 8(a) or 360 days thereafter.

 

3. SERVICES.

 

During the term of this Agreement, Consultant shall provide the Company with
Advisory Services. However, the Services shall be limited to making
recommendations and offering advice to the Company’s Officers, Directors and
other key Company personnel. As offsite advisors, Consultant will rely upon the
Company’s management to, in the Company’s sole discretion, accept or reject its
recommendations. Under no circumstances, even in the event that Consultant is to
perform onsite analysis, shall Consultant be responsible for making any
decisions on behalf of the Company. The Company will be assigned a Principal
point of contact (“PPC”) for this agreement which will depend on the areas of
expertise required to fulfill the obligations under the engagement. Consultation
may be sought by the Company over the telephone, in person, at the Company's
offices or another reasonable location or through written correspondence, and
will involve providing services and more fully described below. Additionally,
Consultant may be requested to attend, to the extent Consultant’s schedule
permits, one or more in person planning meetings with other members of the
Company Board of Directors, committees or Executive management staff, in keeping
with the terms of this Agreement. During the term of this Agreement, Consultant
shall provide the Company with the following “Services”.

 



 

 

(a) Advise management, with particular focus on strategic planning,
organizational and corporate structure analysis with the ultimate goal of
preparing the company for capital market investor due diligence;

 

(b) Conduct a comprehensive inquiry into the Company’s historical operational
and financial activities, make specific recommendations related to a
recapitalization, as well as assist with debt settlement negotiations with the
goal of structuring payment arrangements as well as additional activities that
we believe would best place the Company, post-restructuring, in a place where it
could gain easier access to new investor capital;

 

(c) Provide input for an updated and revised business plan, the balance of
materials required in order to file a Form S-1 (or similar registration
statement) with the U.S. Securities and Exchange Commission (the “SEC”) and
coordinate with Company counsel and constants to review subsequent filings in
order to maintain the Company's Securities Exchange Act of 1934 compliance
status;

 

(d) Use its best efforts to move the Company to the NASDAQ Board; and

 

(e) Provide introductions to NASD member firm banking relationships, funding and
financing firms and, on a best efforts basis, seek an engagement that is in the
best interests of the Company, develop a long-term growth, capital structure and
financing strategy, and advise the Company in regard to the size of any offering
of the Company’s securities and the structure and terms of the offering in light
of the current market environment;

 

(f) Provide business development introductions to the Company on a best efforts
basis, assist in the process and in the best interests of the Company. The
Company hereby agrees to provide an “Acknowledgement of Introduction” for each
opportunity, if any (each a “BCI Protected Relationship”) that Consultant
introduces the Company to. Each Acknowledgement of Introduction shall grant
Consultant to provide input on the transaction structure. The Company shall
additionally agree that by providing BCI with an Acknowledgement of Introduction
and commencing the negotiation of a business relationship with a BCI Protected
Relationship (even if an Acknowledgement of Introduction was not tendered), that
for two (2) years following BCI introduction or for two (2) years subsequent to
the receipt of an Acknowledgement of Introduction, regardless of a termination
of this Agreement of any other events whatever, that should the Company close a
financial transaction with a BCI Protected Relationship, that BCI shall be
compensated in accordance with Section 4(b) of this Agreement. Should BCI's
rights to receive the Section 4(b) Compensation be compromised in any way
(including for example, by not holding BCI compensation in escrow at the time of
the closing of any such financial transaction), that the Company shall grant
Consultant the right to injunctive relief, without the requirement to post a
bond and if so required the bond shall not exceed $100, as well as appropriate
monetary damages. Damages shall be equal to an amount of money equal to not less
than the amount of financial benefit Consultant would have received had the
Company complied with the Section 4(b) Compensation terms. The term “BCI
Protected Relationship” shall include any person or entity that Consultant
introduced to the Company in connection with this Agreement, or a third party
person or entity that has a business or other affiliation with any person or
entity that Consultant introduced to the Company in connection with Consultant’s
services under this Agreement. Unless authorized by Consultant in writing, under
no other circumstances, shall Company make any effort to contact a BCI Protected
Relationship.

 

Advisory Services Agreement
Page 2 of 18 

 

 

(g) In the event that the Company has a prior existing business relationship
with a party introduced by BCI as a potential BCI Protected Relationship, then
the Company shall have a positive obligation to deliver in writing such a
notification of a prior business relationship within 48 hours of the time that
BCI makes an introduction. The failure to provide BCI with notice of a prior
business relationship shall forever waive the Company's right to subsequently
assert that they had a prior existing business relationship with that respective
introduction.

 

Consultant agrees to provide the Services on a timely basis via: meetings with
Company representatives which may include other professionals; conferences calls
with Company representatives and other professionals; and/or written
correspondence and documentation. Consultant cannot guarantee the results on
behalf of the Company, but shall pursue all avenues that it deems reasonable
through its network of contacts.

 

4. COMPENSATION. All compensation (hereinafter referred to as “Compensation” and
more further described in this Section 4) delivered and paid to Consultant
pursuant to this Agreement shall be deemed completely earned, due, payable, free
of liens or encumbrances, and non-assessable as of the date the Compensation is
tendered to Consultant by the Company. Once Compensation is tendered to
Consultant, there shall be no refunds or diminishment of the same regardless of
any event. The Company has been notified that much of the Consultant's efforts
are "front-loaded" and therefore, much of the consulting work must be done at
the outset of the Closing and during the 90 days thereafter. In connection with
this Agreement, the Company shall pay Consultant the following fees:

 

(a) Cash Fee. Upon execution USD $50,000 in cash or free trading, unrestricted
(i.e., registered on Form S-8) common stock of the Company, upon execution of
this Agreement and additionally, on the fifteenth of the month, beginning
January 15, 2016, and for 10 subsequent months, $25,000 per month. If the
Company elects to pay the consultant in From S-8 stock it will be it will be
paid to the PPC and calculated based on a forty five percent discount to the
lowest closing bid price of the preceding twenty trading days.

 

(b) An introduction fee upon successful closing equal to $25,000 in cash or free
trading, unrestricted (i.e., registered on Form S-8) common stock of the Company
payable at the closing or execution transaction entered into between the Company
and any BCI Protected Relationship.

 

Advisory Services Agreement
Page 3 of 18 

 

 

(c) Costs Retainer. USD $4,000, upon execution of this Agreement. This money
shall be used exclusively to cover BCI's reasonable costs related to this
Agreement. Any monies not reasonably expended shall be refunded to the Company
subsequent to the end of the Term of this Agreement or upon a valid Termination
(Section 8(a)) of the Agreement.

 

(d) Securities.

 

(i)Common Stock. On the 45 and 90th day anniversary of the effectiveness of this
Agreement, Consultant shall be issued, in restricted Company common stock and on
a fully diluted basis, and A-1 and A-2 warrant each equal to seven-and-one-half
percent (7.5%) for a total of (15%) of the then issued and outstanding Company
common shares (hereinafter, the common shares underlying this 15% issuance shall
be referred to as the “Initial Stock”). Further, with the exception of exempt
issuances of common shares or any other Company equity (including preferred
and/or convertible equity) or convertible debt which are discussed in Item
4(d)(dA) below, the Company agrees and covenants to maintain Consultant’s fully
diluted interest of 15% of the Company’s common shares until the earlier
occurrence of one of the two following events: (X) Consultant, or it’s assigns
no longer own at least fifty percent (50%) of the Initial Stock, or (Y) 180 days
has elapsed since the Initial Stock was registered for sale in a valid
registration statement filed and made effective with the SEC.

 

The Company shall maintain Consultant’s Initial Stock interest exclusively by
issuing additional common shares to Consultant.1

 

At no cost to Consultant, Company agrees to register for sale, in any legally
feasible registration statement filed by the Company with the SEC, all of the
common Shares underlying the Initial Stock.

 

(A)Exceptions shall include: (i) any market priced and valid issuance of equity
or debt that is exchanged for a cash investment into the Company, and (ii) any
equity or debt that is issued in an accretive acquisition of a new business or
new assets.

 



 



1  An example of Company maintaining Consultant’s Initial Stock issuance would
be as follows: Assume for the purposes of this example that there were
10,000,000 common shares issued and outstanding and Consultant owned 750,000 of
those shares. Further, assume that there were two issuances made by the Company
prior to 6 months following the effectiveness of the registration for sale of
the Initial Stock: one for 2,000,000 common shares to various consultants and
another of 3,000,000 to investors related to a private placement of Company
common shares. In this example, the private placement is an exempt issuance and
does not dilute Consultant according to this Agreement; however the 2,000,000
share issuance to the consultants would give rise to Consultant receiving
additional common shares. In this case, in order to determine how many
additional shares Consultant would receive, one would multiply the difference
(obtained by subtracting any exempt issuances from the total outstanding shares)
by .075. That product would then be reduced by the number of common shares held
by Consultant prior to the new non-exempt issuance. Therefore, in this example,
that number would be 150,000 new shares to Consultant.

 

Advisory Services Agreement
Page 4 of 18 

 

 

(ii)Common Stock Purchase Warrants. On the Effective Date, Company shall cause
to be executed and deliver to Consultant the attached Exhibit A-1 and A-2 Common
Stock Purchase Warrant.

 

(iii)Warrant Exercise Price Credit. On the later date of either the 90th day
subsequent to the effectiveness of this Agreement or the first day following any
recapitalization or restructuring of the Company’s common shares, Company shall
pay to Consultant a credit of one hundred percent (100%) of the cost of
exercising the Common Stock Purchase Warrant attached hereto in Exhibit A-1.
Additionally, on the later date of either the 180th day subsequent to the
effectiveness of this Agreement or the 90th day following any recapitalization
or restructuring of the Company’s common shares, Company shall pay to Consultant
a credit of one hundred percent (100%) of the cost of exercising the Common
Stock Purchase Warrant attached hereto in Exhibit A-2.

 

At any time subsequent to Consultant earning a Warrant Exercise Price Credit,
Consultant may demand, in writing, physical delivery (to Consultant) of Company
common shares underlying a Common Stock Purchase Warrant.

 

With respect to the Section 4(a)(b)(d) Compensation, upon the execution of this
Agreement or as soon as practicable thereafter, Company agrees to place fifty
million shares of MyDX common shares (the "Escrow Shares”) and such additional
reserve shares that maybe required to maintain up to one hundred and fifty
percent of the amount obligated under the terms of this Agreement and upon
delivery of such services (the “Reserved Shares”), made payable to the
Consultant, into escrow with its Transfer Agent. MyDx shall provide irrevocable
instructions to the Company’s transfer agent and the Transfer Agent will
authorize the issuance to the Consultant (or it's assigns) of (x) all or part of
the Escrow Shares and (y) such additional common shares that may be due to
Consultant pursuant to this Agreement. Specimens of the irrevocable instructions
to the Company's transfer agent are attached hereto as “Exhibit” __.

 

5.      REPRESENTATIONS AND WARRANTIES OF COMPANY.

 

The Company hereby represents, warrants and agrees as follows:

 

(a) This Agreement has been authorized, executed and delivered by the Company
and, when executed by the Consultant will constitute the valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency or
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles. The Company
hereby warrants and represents that during the term of this Agreement it will
not provide the Consultant with material non-public information.

 

Advisory Services Agreement
Page 5 of 18 

 

 

(b) The financial statements, audited and unaudited (including the notes
thereto) provided to Consultant, (the “Financial Statements”), and all Corporate
agreements will present fairly the financial position of the Company as of the
dates indicated and the results of operations and cash flows of the Company for
the periods specified. Such Financial Statements will be prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods involved except as otherwise stated therein.

 

(c) The Company is validly organized, existing and with active status under the
laws the State of Nevada.

 

(d) The securities to be issued to Consultant, if any, have all been authorized
for issuance and when issued, delivered and tendered to the Consultant by the
Company will be validly issued, freely tradable, fully paid and non-assessable.

 

(e) Since date of the most recent of the Financial Statements, there has not
been any undisclosed (A) material adverse change in the business, properties,
assets, rights, operations, condition (financial or otherwise) or prospects of
the Company, (B) transaction that is material to the Company, except
transactions in the ordinary course of business, (C) obligation that is material
to the Company, direct or contingent, incurred by the Company, except
obligations incurred in the ordinary course of business, (D) change that is
material to the Company or in the common shares or outstanding indebtedness of
the Company, or (E) dividend or distribution of any kind declared, paid, or made
in respect of the common shares.

 

(f) The Company shall be deemed to have been made a continuing representation of
the accuracy of any and all facts, material information and data which it
supplies to Consultant and acknowledges its awareness that Consultant will rely
on such continuing representation in disseminating such information and
otherwise performing its advisory functions. Consultant in the absence of notice
in writing from the Company, will rely on the continuing accuracy of material,
information and data supplied by the Company.

 

6. INDEMNIFICATION. The Company agrees to indemnify the Consultant and hold it
harmless against any losses, claims, damages or liabilities incurred by the
Consultant, in connection with, or relating in any manner, directly or
indirectly, to the Consultant rendering the Services in accordance with the
Agreement, unless it is determined by a court of competent jurisdiction that
such losses, claims, damages or liabilities arose out of the Consultant’s breach
of this Agreement, sole negligence, gross negligence, willful misconduct,
dishonesty, fraud or violation of any applicable law. Additionally, the Company
agrees to reimburse the Consultant immediately for any and all expenses,
including, without limitation, attorney fees, incurred by the Consultant in
connection with investigating, preparing to defend or defending, or otherwise
being involved in, any lawsuits, claims or other proceedings arising out of or
in connection with or relating in any manner, directly or indirectly, to the
rendering of any Services by the Consultant in accordance with the Agreement (as
defendant, nonparty, or in any other capacity other than as a plaintiff,
including, without limitation, as a party in an interpleader action). The
Company further agrees that the indemnification and reimbursement commitments
set forth in this paragraph shall extend to any controlling person, strategic
alliance, partner, member, shareholder, director, officer, employee, agent or
subcontractor of the Consultant and their heirs, legal representatives,
successors and assigns. The provisions set forth in this Section shall survive
any termination of this Agreement.

 

Advisory Services Agreement
Page 6 of 18 

 

 

7. COMPLIANCE WITH SECURITIES LAWS. The Company understands that any and all
Compensation outlined in this Agreement shall be paid solely and exclusively as
consideration for the aforementioned consulting efforts made by Consultant on
behalf of the Company as an independent contractor. The parties to be performing
the services outlined in this Agreement are natural persons. Consultant has been
engaged to provide the Company with traditional “public company” business,
technical and related business services. Consultant’s engagement does not
involve the marketing of any Company securities.

 

8. MISCELLANEOUS.

 

(a) Termination and Renewal: During the term of this Agreement, in the event of
breach of this Agreement by Consultant, the Company may send written notice to
Consultant advising Consultant of such breach. Upon receipt of such notice from
Company, Consultant shall have 45 days to cure such breach. This Agreement may
be terminated by Company only upon written notice to Consultant and Consultant’s
failure to cure said breach within 45 days from receipt of said notice
(hereinafter referred to as a “Termination"). With respect to a Termination, the
Company may only be relieved of a Section 4(a)(b)(c) and (d) Compensation
obligation, if the Termination notification is delivered in writing by or before
90 days preceding the date that such Section 4 Compensation obligation is due to
be tendered. Any Termination subsequent to Consultant's vestment in or receipt
of a Section 5 Compensation obligation, regardless of fault or circumstances,
shall not diminish Consultant's rights to the portion of Section 5 Compensation.
The Company has been notified that much of the Consultant's efforts are
"front-loaded" and therefore, much of the consulting work must be done at the
outset of the Closing and during the 90 days thereafter. As a result,
Compensation in Section 4(a)(b)(c)(d), along with any other Section 4
Compensation shall be considered earned, due and payable as of the Closing Date.

 

This Agreement shall not renew automatically in accordance with Section 2 if
either Party provides written notice to the non-renewing Party at least 20 days
prior to the end of the initial or each renewal term described in Section 2.

 

(b) Modification. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof. This Agreement may be amended
only in a writing executed by both parties.

 

(c) Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be mailed, faxed or otherwise delivered in person to the
parties at the addresses set forth above in the first paragraph of this
Agreement.

 



Advisory Services Agreement
Page 7 of 18 

 

 

(d) Waiver. Any waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions will not be considered a waiver or
deprive that party of the right thereafter to insist upon adherence to that term
of any other term of this Agreement.

 

(e) Assignment. Compensation under this Agreement is assignable at the sole
discretion of the Consultant.

 

(f) Severability. If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect. If any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If any compensation
provision is deemed unenforceable or illegal, then in the case of the delivery
of common stock to the Consultant, Consultant shall be entitled to receive a
cash benefit equal to the value of the common stock that would have been
tendered had such a provision not been illegal or unenforceable.

 

(g) Governing Law. The subject matter of this Agreement shall be governed by and
construed in accordance with the laws of the State of Florida (without reference
to its choice of law principles), and to the exclusion of the law of any other
forum, without regard to the jurisdiction in which any action or special
proceeding may be instituted. EACH PARTY HERETO AGREES TO SUBMIT TO THE PERSONAL
JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD
COUNTY FLORIDA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN CONNECTION
WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND ENFORCEMENT OF THIS
AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN THAT SUCH COURTS
CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL INDUCEMENT FOR THIS AGREEMENT,
EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY ISSUES SO
TRIABLE. If it becomes necessary for any party to institute legal action to
enforce the terms and conditions of this Agreement, the prevailing party shall
be awarded reasonable attorneys fees, expenses and costs.

 

(h) Specific Performance. The Company and the Consultant shall have the right to
demand specific performance of the terms, and each of them, of this Agreement.

 

(i) Execution of the Agreement. The Company, the party executing this Agreement
on behalf of the Company, and the Consultant, have the requisite corporate power
and authority to enter into and carry out the terms and conditions of this
Agreement, as well as all transactions contemplated hereunder. All corporate
proceedings have been taken and all corporate authorizations and approvals have
been secured which are necessary to authorize the execution, delivery and
performance by the Company and the Consultant of this Agreement. This Agreement
has been duly and validly executed and delivered by the Company and the
Consultant and constitutes a valid and binding obligation, enforceable in
accordance with the respective terms herein. Upon delivery of this Agreement,
this Agreement, and the other agreements and exhibits referred to herein, will
constitute the valid and binding obligations of Company, and will be enforceable
in accordance with their respective terms. Delivery may take place via facsimile
transmission.

 

Advisory Services Agreement
Page 8 of 18 

 

 

(j) Joint Drafting and Exclusive Agreement. This Agreement is the only Agreement
executed by and between the parties related to the performance of the Services
described herein. There are no additional oral agreements or other
understandings related to the performance of the Services described herein. This
Agreement shall be deemed to have been drafted jointly by the parties hereto,
and no inference or interpretation against any one party shall be made solely by
virtue of such party allegedly having been the draftsperson of this Agreement.
The parties have each conducted sufficient and appropriate due diligence with
respect to the facts and circumstances surrounding and related to this
Agreement. The parties expressly disclaim all reliance upon, and prospectively
waive any fraud, misrepresentation, negligence or other claim based on
information supplied by the other party, in any way relating to the subject
matter of this Agreement.

 

(k) Conflicts of Interest. Consultant shall exercise its best efforts to make
Company aware of any conflicts of interest that exist between the Consultant,
including any other business of entity that Consultant beneficially owns or
controls, and any interest of the Company. Disclosure of such conflicts of
interest may be made in writing or through oral communication. Acknowledgement
of such conflicts of interest and Company’s waiver of any cause of action
against Consultant related to a conflict of interest may be made in writing or
through oral communication.

 

(l) Acknowledgments and Assent. The parties acknowledge that they have been
given at least ten (10) days to consider this Agreement and that they were
advised to consult with an independent attorney prior to signing this Agreement
and that they have in fact consulted with counsel of their own choosing prior to
executing this Agreement. The parties may revoke this Agreement for a period of
three (3) calendar days after signing this Agreement, and the Agreement shall
not be effective or enforceable until the expiration of this three (3) day
revocation period. The parties agree that they have read this Agreement and
understand the content herein, and freely and voluntarily assent to all of the
terms herein.

 

(m) Exhibits: Exhibits A-1 and A-2, Reservations Agreement, Acknolwdement of
Introduction Payment Demand, and TA instruction Letter.



 

SIGNATURE PAGE FOLLOWS

 

THE REMAINDER OF THE PAGE HAS BEEN INTENTIONALLY LEFT BLANK

 

Advisory Services Agreement
Page 9 of 18 

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 



MyDx, Inc.   BCI Advisors, LLC           By:

/s/ Daniel Yazbeck

  By: /s/ E.Galvin   Daniel Yazbeck     E.Galvin Its: Chief Executive Officer  
Its: Managing Director

 

A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL
EFFECT AS AN ORIGINAL OF THE SAME.

 



Advisory Services Agreement
Page 10 of 18 

 

 

EXHIBIT A-1

 

COMMON STOCK PURCHASE WARRANT

A-1

 

VOID AFTER 5:00 P.M., EASTERN TIME ON JANUARY 15, 2017

 

For the Purchase of Seven and One-Half Percent (7.5%) of the

Issued and Outstanding Shares of Common Stock, $0.001 Value

of

MyDx, Inc.

a Nevada corporation

 

THIS CERTIFIES THAT, for value received, YCIG, INC (the “Holder”), as registered
owner of this Common Stock Purchase Warrant (“Warrant”), is entitled to, at any
time at or before the Expiration Date (as defined below), but not thereafter, to
subscribe for, purchase and receive seven and one half percent (7.5%) of the
common shares issued and outstanding as of January 15, 2017, of the fully paid
and non assessable shares of common stock (the “Common Stock”), of MyDx, Inc., a
Nevada corporation (the “Company”), at $.001 per share (the “Exercise Price”),
upon presentation and surrender of this Warrant and upon payment by cashier’s
check, wire transfer or credit of the Exercise Price for such Common Stock to
the Company at the principal office of the Company; provided, however, that upon
the occurrence of any of the events specified in the Statement of Rights of
Warrant Holder, a copy of which is attached as Annex 1 hereto, and by this
reference made a part hereof, the rights granted by this Warrant shall be
adjusted as therein specified.

 

Upon exercise of this Warrant, the form of election must be duly executed and
the instructions for registration of the Shares acquired by such exercise must
be completed.

 

The term Expiration Date (the “Expiration Date”) means the earliest of (i) the
first anniversary of the date hereof, (ii) immediately prior to the sale of all
of substantially all of the Company’s assets, or (iii) immediately prior to a
merger or consolidation in which securities possessing more than 50% of the
total combined voting power of the Company’s outstanding securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction; provided, that the Company
shall give notice to the Holder at least 10 days prior to the events set forth
in clauses (i), (ii) and (iii) above.

 

If the subscription rights represented hereby are not exercised at or before the
Expiration Date, this Warrant shall become void, and all rights represented
hereby shall cease and expire.

 

This Warrant may be exercised in accordance with its terms in whole or in part.
In the event of the exercise or assignment hereof in part only, the Company
shall cause to be delivered to the Holder a new Warrant of like tenor to this
Warrant in the name of the Holder, evidencing the right of the Holder to
purchase the number of Shares purchasable hereunder as to which this Warrant has
not been exercised or assigned.

 

In no event shall this Warrant (or the Shares issuable, upon full or partial
exercise hereof) be offered or sold except in conformity with the Securities Act
of 1933; as amended.

 



 

 

  

COMMON STOCK PURCHASE WARRANT A-1

SIGNATURE PAGE



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer this January 15, 2017.

 

  MyDx, Inc.         By: /s/ Daniel Yazbeck     Daniel Yazbeck     Chief
Executive Officer

 



 2 of 11 

 

 

Form to be used to exercise Warrant:

 

TO: MyDx, Inc. DATE: _______________

 

The Undersigned hereby elects, irrevocably, to exercise the Warrant and to
purchase ________ shares of Common Stock of the Company, and hereby makes
payment by cashier’s check of $________________ (at $____) in payment of the
Exercise Price pursuant thereto. Please issue the Shares as to which this
Warrant is exercised in the name of:

 

__________________________________

(Name)

 

__________________________________

(Address)

 

__________________________________

(Taxpayer Number)

 

and if said number of Warrants exercised shall not be all the Warrants evidenced
by the within Warrant Certificate, issue a new Warrant Certificate for the
remaining balance of Warrants to the undersigned at the address stated below.

 



Name of Holder: ______________________________________________     (Please
Print)         Signature:  ______________________________________________      
    ______________________________________________      (Address)  

  

NOTICE:The signature to exercise must correspond with the name as written upon
the face of the Warrant in every particular without alteration or enlargement or
any change whatsoever.

 



 3 of 11 

 

 



Form to be used to transfer Warrants:

 

TO: MyDx, Inc.     DATE: ___________________________

 

For value received, _______________________ hereby sells, assigns and transfers
unto __________________________ (Tax ID No._____________________) the attached
Warrant, together with all right, title and interest therein, and does hereby
irrevocably constitute and appoint the Secretary of the Company attorney, to
transfer said Warrant Certificate on the books of the company, with full power
of substitution in the premises.

 



Name of Holder: ______________________________________________     (Please
Print)         Signature:  ______________________________________________      
    ______________________________________________      (Address)  

 

NOTICE:The signature to transfer must correspond with the name as written upon
the face of the Warrant in every particular without alteration or enlargement or
any change whatsoever.

 



 4 of 11 

 

 

ANNEX 1 TO MyDx, INC.

COMMON STOCK PURCHASE WARRANT A-1

 

STATEMENT OF RIGHTS OF WARRANT HOLDER

 

1. Exercise of Warrant. This Warrant may be exercised in whole or in part at any
time at or before the Expiration Date (as defined in the Warrant), by
presentation and surrender hereof to the Company, with the Exercise Form annexed
hereto duly executed and accompanied by payment by cashier’s check or wire
transfer of the Exercise Price for the number of shares specified in such form,
together with all federal and state taxes applicable upon such exercise. If this
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
right of the Holder to purchase the balance of the shares purchasable hereunder.
Upon receipt by the Company of this Warrant and the Exercise Price at the office
or agency of the Company, in proper form for exercise, the Holder shall be
deemed to be the holder of record of the common stock issuable upon such
exercise, notwithstanding that the stock transfer books of the Company shall
then be closed or that certificates representing such common stock shall not
then be actually delivered to the Holder.

 

2. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a member in the Company, either at law or equity, and the rights
of the Holder are limited to those expressed in the Warrant and are not
enforceable against the Company except to the extent set forth herein.

 

3. Adjustment in Number of Shares.

 

(A) Adjustment for Reclassifications. In case at any time or from time to time
after January 15, 2017 (“Issue Date”) the holders of the Common Stock of the
Company (or any shares or other securities at the time receivable upon the
exercise of this Warrant) shall have received, or, on or after the record date
fixed for the determination of eligible members, shall have become entitled to
receive, without payment therefore, other or additional shares or other
securities or property (other than cash) by way of share-split, spinoff,
reclassification, combination of shares or similar corporate rearrangement
(exclusive of any dividend of its or any subsidiary’s shares), then and in each
such case, the Holder of this Warrant, upon the exercise hereof as provided in
Section 1, shall be entitled to receive the amount of securities and property
which such Holder would hold on the date of such exercise if on the Issue Date
he had been the holder of record of the number of common stock shares of the
Company called for on the face of this Warrant and had thereafter, during the
period from the Issue Date, to and including the date of such exercise, retained
such shares and/or all other or additional securities and property receivable by
him as aforesaid during such period, giving effect to all adjustments called for
during such period.

 

(B)  Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization of the Company (or any other company the securities of which are
at the time receivable on the exercise of this Warrant) after the Issue Date, or
in case, after such date, the Company (or any such other company) shall
consolidate with or merge into another company or convey all, or substantially
all, of its assets to another company, then and in each such case the Holder of
this Warrant, upon the exercise hereof as provided in Section 1 at any time
after the consummation of such reorganization, consolidation, merger or
conveyance, shall be entitled to receive, in lieu of the securities and property
receivable upon the exercise of this Warrant prior to such consummation, the
securities or property to which such Holder would be entitled had the Holder
exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided herein; in each such case, the terms of this Warrant
shall be applicable to the shares or other securities or property receivable
upon the exercise of this Warrant after such consummation.

 

 5 of 11 

 

 

3.5 Adjustment in Exercise Price. Under no circumstances shall the Exercise
Price of the Warrant change. Therefore, in the case of a reverse stock split or
recapitalization or any other event, subsequent to any such event, the Exercise
Price shall remain $.001.

 

4. Notices to Warrant Holders. So long as this Warrant shall be outstanding and
unexercised if the Company shall take any action which would trigger an
adjustment (as set forth in Section 3), then, in any such case, the Company
shall cause to be delivered to the Holder, at least ten days prior to the date
specified in (x) or (y) below, as the case may be, a notice containing a brief
description of the proposed action and stating the date on which (x) a record is
to be taken for the purpose of such dividend, distribution or rights, or (y)
such reclassification, reorganization, consolidation, merger, conveyance; lease,
dissolution, liquidation or winding up is to take place and the date, if any, is
to be fixed, as of which the holders of Common Stock of record shall be entitled
to exchange their common stock for securities or other property deliverable upon
such reclassification, reorganization, consolidation, merger, conveyance,
dissolution, liquidation or winding up.

 

5. Officer’s Certificate. Whenever the number of common stock issuable upon
exercise of this Warrant or the Exercise Price shall be adjusted as required by
the provisions hereof, the Company shall forthwith file in the custody of its
Secretary or an Assistant Secretary at its principal office, and with its stock
transfer agent, if any, an officer’s certificate showing the adjusted number of
common stock or Exercise Price determined as herein provided and setting forth
in reasonable detail the facts requiring such adjustment. Each such officer’s
certificate shall be made available at all reasonable times for inspection by
the Holder and the Company shall, forthwith after each such adjustment, deliver
a copy of such certificate to the Holder. Such certificate shall be conclusive
as to the correctness of such adjustment.

 

6. Restrictions on Transfer. The Holder of this Warrant, by acceptance thereof;
agrees that, absent an effective registration statement, under the Securities
Act of 1933 (the “Act”), covering the disposition of this Warrant or the Common
Stock issued or issuable upon exercise hereof, such Holder will not sell or
transfer any or all of this Warrant or such Common Stock without first providing
the Company with an opinion of counsel reasonably satisfactory to the Company to
the effect that such sale or transfer will be exempt from the registration and
prospectus delivery requirements of the Act. The certificates evidencing the
Warrant and Common Stock which will be delivered to such Holder by the Company
shall bear substantially the following legend:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REQUIREMENTS FOR SUCH REGISTRATION FOR NONPUBLIC OFFERINGS.
ACCORDINGLY, THE SALE, TRANSFER. PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES EVIDENCED HEREBY OR ANY PORTION THEREOF OR INTEREST THEREIN MAY
NOT BE ACCOMPLISHED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER
THAT ACT OR AN OPINION OF COUNSEL TO THE HOLDER OF THE SECURITIES (UNLESS THE
COMPANY DETERMINES IN ITS SOLE DISCRETION TO USE ITS OWN COUNSEL), WITH ANY SUCH
COUNSEL AND OPINION OF COUNSEL TO BE REASONABLY ACCEPTABLE TO THE ISSUER, TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 6 of 11 

 

 

Each Holder of this Warrant, at the time all or a portion of such Warrant is
exercised, agrees to make such written representations to the Company as counsel
for the Company may reasonably request, in order that the Company may be
reasonably satisfied that such exercise of the Warrant and consequent issuance
of Common Stock will not violate the registration and prospectus delivery
requirements of the Act, or other applicable state securities laws.

 

7.  Piggyback Registration Rights. If, at any time after the Issue Date and
expiring on the Expiration Date, the Company proposes to register any of its
securities under the Act either for its own account or for the account of
others, in connection with the public offering of such equity securities solely
for cash, on a registration form that would also permit the registration of the
common stock issuable upon exercise of this Warrant (“Warrant Shares”), the
Company shall promptly give the Holder written notice of such proposal. Within
thirty (30) days after the notice is given, the Holder shall give notice as to
the number of Warrant Shares, if any, which have vested and which the Holder
requests be registered simultaneously with such registration by the Company. The
Company shall use its best efforts to include such Warrant Shares in such
registration statement (or in a separate registration statement concurrently
filed) which the Holder requests to be so included and to cause such
registration statement to become effective with respect to such shares in
accordance with the registration procedures set forth in Section 8 hereof. If at
any time after giving written notice of its intention to register equity
securities and before the effectiveness of the registration statement filed in
connection with such registration, the Company determines for any reason either
not to effect such registration or to delay such registration, the Company may,
at its election, by delivery of written notice to the Holder, (i) in the case of
a determination not to effect registration, relieve itself of a reasonably
necessary portion of its obligation to register the Warrant Shares under this
Section 7 in connection with such registration, or (ii) in the case of a
determination to delay registration, delay the registration of the Warrant
Shares under this Section 7 for the same period as the delay in the registration
of such other equity securities. Each Holder of Warrant Shares requesting
inclusion in a registration pursuant to this Section 7 may, at any time before
the effective date of the registration statement relating to such registration,
revoke such request by delivering written notice of such revocation to the
Company (which notice shall be effective only upon receipt by the Company);
provided, however, that if the Company, in consultation with its financial and
legal advisors, determines that such revocation would require a recirculation of
the prospectus contained in the registration statement, then such Holder of
Warrant Shares shall have no right to revoke its request.

 

 7 of 11 

 

 

8.  Expenses and Procedures.

 

(A) Expenses of Registration. All registration expenses (exclusive of
underwriting discounts and commissions) shall be borne by the Company; provided,
however, that if a Holder revokes a registration request pursuant to the last
sentence of Section 7, the registration expenses in connection with such revoked
registration shall be borne by such Holder. Each Holder of Warrant Shares shall
bear all underwriting discounts, selling commissions, sales concessions and
similar expenses applicable to the sale of the Warrant Shares sold by such
Holder.

 

(B) Registration Procedures. In the case of the registration, qualification or
compliance effected by the Company pursuant to Section 7 hereof, the Company
will keep the Holders of Warrant Shares advised as to the initiation of
registration, qualification and compliance and as to the completion thereof. At
its expense, the Company will furnish such number of prospectuses and other
documents incident thereto as the Holders or underwriters from time to time may
reasonably request.

 

(C) Information. The Company may require each seller of Warrant Shares as to
which any registration is being effected to furnish such information regarding
the distribution of such Warrant Shares as the Company may from time to time
reasonably request and the Company may exclude from such registration the
Warrant Shares of any seller who unreasonably fails to furnish such information
after receiving such request.

 

(D) Blue Sky. The Company will, as expeditiously as possible, use its best
efforts to register or qualify the Warrant Shares covered by a registration
statement at the expense of the Company in such jurisdictions as the holders of
such Warrant Shares or, in the case of an underwritten public offering, the
managing underwriter shall reasonably request at the expense of the Holders of
the Warrant Shares being registered provided that the Company shall not be
required in connection with any such registration or qualification or as a
condition thereto to qualify to do business in any jurisdiction where it is not
so qualified or to take any action which would subject it to taxation or service
of process in any jurisdiction where it is not otherwise subject to such
taxation or service of process.

 

(E) Notification of Material Events. The Company will, as expeditiously as
possible, immediately notify each holder of Warrant Shares under a registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Act, of the happening of any event as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and, as expeditiously
as possible, amend or supplement such prospectus to eliminate the untrue
statement or the omission.

 



 8 of 11 

 

 

9. Indemnification.

 

(A) Indemnification by Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the full extent permitted by law, each
holder of Warrant Shares, its officers, directors, agents and employees, each
person who controls such holder (within the meaning of Section 15 of the Act or
Section 20 of the Securities Exchange Act of 1934, as amended, hereinafter the
“Exchange Act”), and the officers, directors, agents or employees of any such
controlling person, from and against all losses, claims, damages, liabilities,
costs (including, without limitation, all reasonable attorneys’ fees) and
expenses (collectively “Loss” or “Losses”), as incurred, arising out of or based
upon any untrue statement or alleged untrue statement of a material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment or supplement thereto, or arising out of or based upon any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made (in the case of any prospectus) not misleading, except
insofar as the same are based solely upon information furnished to the Company
by such holder for use therein; provided, however, that the Company shall not be
liable in any such case to the extent that any such Loss arises out of or is
based upon an untrue statement or alleged untrue statement or omission made in
any preliminary prospectus or prospectus if (i) such holder failed to send or
deliver a copy of the prospectus or prospectus supplement with or prior to the
delivery of written confirmation of the sale of Warrant Shares and (ii) the
prospectus or prospectus supplement would have corrected such untrue statement
or omission. If requested, the Company shall also indemnify underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers, directors, agents and
employees and each person who controls such persons (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act) to the same extent as
provided above with respect to the indemnification of the Holders of Warrant
Shares. It is agreed that the indemnity agreement contained in this Section 9(A)
shall not apply to amounts paid in settlement of any such Loss if such
settlement is effected without the consent of the Company (which consent has not
been unreasonably withheld).

 

(B) Conduct of Indemnification Proceedings. If any action or proceeding
(including any governmental investigation or inquiry) shall be brought or any
claim shall be asserted against any person entitled to indemnity hereunder (an
“Indemnified Party”), such indemnified party shall promptly notify the party
from which such indemnity is sought (the “Indemnifying Party”) in writing, and
the indemnifying party shall assume the defense thereof including the employment
of counsel reasonably satisfactory to the indemnified party and the payment of
all fees and expenses incurred in connection with the defense thereof. All such
fees and expenses (including any fees and expenses incurred in connection with
investigation or preparing to defend such action or proceeding) shall be paid to
the indemnified party, as incurred, within 20 days of written notice thereof to
the indemnifying party; provided, however, that if, in accordance with this
Section 9, the indemnifying party is not liable to the indemnified party, such
fees and expenses shall be returned promptly to the indemnifying party. Any such
indemnified party shall have the right to employ separate counsel in any such
action, claim or proceeding and to participate in the defense thereof, but the
fees and expenses of such counsel shall be the expense of such indemnified party
unless (a) the indemnifying party has agreed to pay such fees and expenses, (b)
the indemnifying party shall have failed promptly to assume the defense of such
action, claim or proceeding and to employ counsel reasonably satisfactory to the
indemnified party in any such action, claim or proceeding, or (c) the named
parties to any such action, claim or proceeding (including any impleaded
parties) include both such indemnified party and the indemnifying party, and
such indemnified party shall have been advised by counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying party (in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such action, claim or
proceeding on behalf of such indemnified party, it being understood, however,
that the indemnifying party shall not, in connection with any one such action,
claim or proceeding or separate but substantially similar or related actions,
claims or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (together with appropriate local
counsel) at any time for all such indemnified parties, unless in the opinion of
counsel for such indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
action, claim or proceeding, in which event the indemnifying party shall be
obligated to pay the fees and expenses of such additional counsel or counsels).
No indemnifying party will consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the release
of such indemnified party from all liability in respect to such claim or
litigation without the written consent (which consent will not be unreasonably
withheld) of the indemnified party. No indemnified party shall consent to entry
of any judgment or enter into any settlement without the written consent (which
consent will not be unreasonably withheld) of the indemnifying party from which
indemnify or contribution is sought.

 

 9 of 11 

 

 

(C) Contribution. If the indemnification provided for in this Section 9 is
unavailable to an indemnified party under Section 9(A) or 9(B) hereof (other
than by reason of exceptions provided in those Sections) in respect of any
Losses, then each applicable indemnifying party in lieu of indemnifying such
indemnified party shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions, statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and the indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission of a material fact, has been taken or made by, or
relates to information supplied by such indemnifying party or indemnified party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party as a result of any Losses shall be deemed to include,
subject to the limitations set forth in Section 9(B), any legal or other fees or
expenses reasonably incurred by such party in connection with any action, suit,
claim, investigation or proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9(C) were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.

 

10. Loss or Mutilation. Upon receipt by the Company of evidence satisfactory to
it (in the exercise of reasonable discretion) of the ownership of and the loss,
theft, destruction or mutilation of any Warrant and (in the case of loss, theft
or destruction) of indemnity satisfactory to it (in the exercise of reasonable
discretion), and (in the case of mutilation) upon surrender and cancellation
thereof, the Company will execute and deliver in lieu thereof a new Warrant of
like tenor.

 

11. Reservation of Shares. The Company shall at all times reserve and keep
available for issue upon the exercise of Warrants such number of its authorized
but unissued common stock as will be sufficient to permit the exercise in full
of all outstanding Warrants.

 

 10 of 11 

 

 

12. Notices. All notices and other communications from the Company to the Holder
of this Warrant shall be mailed by first class registered or certified mail,
postage prepaid, to the address furnished to the Company in writing by the last
Holder of this Warrant who shall have furnished an address to the Company in
writing.

 

13. Change; Waiver. Neither this Warrant nor any term hereof may be changed,
waived, discharged or terminated orally but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.

 

14. Law Governing. This Warrant shall be construed and enforced in accordance
with and governed by the laws of the State of Nevada.

 

DATED: January 15, 2017

 



  MyDx, Inc.   A Nevada corporation       By:

/s/ Daniel Yazbeck

    Daniel Yazbeck     Chief Executive Officer

 



 11 of 11 

 

 

EXHIBIT A-2

COMMON STOCK PURCHASE WARRANT

A-2

 

VOID AFTER 5:00 P.M., EASTERN TIME ON March 1, 2017

 

For the Purchase of Seven and One-Half Percent (7.5%) of the

Issued and Outstanding Shares of Common Stock, $0.001 Value

of

MyDx, Inc.

a Nevada corporation

 

THIS CERTIFIES THAT, for value received, BCI Advisors Advisors , LLC (the
“Holder”), as registered owner of this Common Stock Purchase Warrant
(“Warrant”), is entitled to, at any time at or before the Expiration Date (as
defined below), but not thereafter, to subscribe for, purchase and receive seven
and one half percent (7.5%) of the common shares issued and outstanding as of
March 1, 2017, of the fully paid and non assessable shares of common stock (the
“Common Stock”), of MyDx-Flo, Inc., a Nevada corporation (the “Company”), at
$.001 per share (the “Exercise Price”), upon presentation and surrender of this
Warrant and upon payment by cashier’s check, wire transfer or credit of the
Exercise Price for such Common Stock to the Company at the principal office of
the Company; provided, however, that upon the occurrence of any of the events
specified in the Statement of Rights of Warrant Holder, a copy of which is
attached as Annex 1 hereto, and by this reference made a part hereof, the rights
granted by this Warrant shall be adjusted as therein specified.

 

Upon exercise of this Warrant, the form of election must be duly executed and
the instructions for registration of the Shares acquired by such exercise must
be completed.

 

The term Expiration Date (the “Expiration Date”) means the earliest of (i) the
first anniversary of the date hereof, (ii) immediately prior to the sale of all
of substantially all of the Company’s assets, or (iii) immediately prior to a
merger or consolidation in which securities possessing more than 50% of the
total combined voting power of the Company’s outstanding securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction; provided, that the Company
shall give notice to the Holder at least 10 days prior to the events set forth
in clauses (i), (ii) and (iii) above.

 

If the subscription rights represented hereby are not exercised at or before the
Expiration Date, this Warrant shall become void, and all rights represented
hereby shall cease and expire.

 

This Warrant may be exercised in accordance with its terms in whole or in part.
In the event of the exercise or assignment hereof in part only, the Company
shall cause to be delivered to the Holder a new Warrant of like tenor to this
Warrant in the name of the Holder, evidencing the right of the Holder to
purchase the number of Shares purchasable hereunder as to which this Warrant has
not been exercised or assigned.

 

In no event shall this Warrant (or the Shares issuable, upon full or partial
exercise hereof) be offered or sold except in conformity with the Securities Act
of 1933; as amended.

 



 

 

 

COMMON STOCK PURCHASE WARRANT A-2

SIGNATURE PAGE



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer this March 1, 2017.

 

  MyDx, Inc.         By: /s/ Daniel Yazbeck     Daniel Yazbeck     Chief
Executive Officer

 



 2 of 11 

 

 

Form to be used to exercise Warrant:

 

TO: MyDx, Inc. DATE: _______________

 

The Undersigned hereby elects, irrevocably, to exercise the Warrant and to
purchase ________ shares of Common Stock of the Company, and hereby makes
payment by cashier’s check of $________________ (at $____) in payment of the
Exercise Price pursuant thereto. Please issue the Shares as to which this
Warrant is exercised in the name of:

 

__________________________________

(Name)

 

__________________________________

(Address)

 

__________________________________

(Taxpayer Number)

 

and if said number of Warrants exercised shall not be all the Warrants evidenced
by the within Warrant Certificate, issue a new Warrant Certificate for the
remaining balance of Warrants to the undersigned at the address stated below.

 



Name of Holder: ______________________________________________     (Please
Print)         Signature:  ______________________________________________      
    ______________________________________________      (Address)  

  

NOTICE:The signature to exercise must correspond with the name as written upon
the face of the Warrant in every particular without alteration or enlargement or
any change whatsoever.

 



 3 of 11 

 

 



Form to be used to transfer Warrants:

 

TO: MyDx, Inc.     DATE: ___________________________

 

For value received, _______________________ hereby sells, assigns and transfers
unto __________________________ (Tax ID No._____________________) the attached
Warrant, together with all right, title and interest therein, and does hereby
irrevocably constitute and appoint the Secretary of the Company attorney, to
transfer said Warrant Certificate on the books of the company, with full power
of substitution in the premises.

 



Name of Holder: ______________________________________________     (Please
Print)         Signature:  ______________________________________________      
    ______________________________________________      (Address)  

 

NOTICE:The signature to transfer must correspond with the name as written upon
the face of the Warrant in every particular without alteration or enlargement or
any change whatsoever.

 



 4 of 11 

 

 

ANNEX 1 TO MyDx, INC.

COMMON STOCK PURCHASE WARRANT A-1

 

STATEMENT OF RIGHTS OF WARRANT HOLDER

 

1. Exercise of Warrant. This Warrant may be exercised in whole or in part at any
time at or before the Expiration Date (as defined in the Warrant), by
presentation and surrender hereof to the Company, with the Exercise Form annexed
hereto duly executed and accompanied by payment by cashier’s check or wire
transfer of the Exercise Price for the number of shares specified in such form,
together with all federal and state taxes applicable upon such exercise. If this
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
right of the Holder to purchase the balance of the shares purchasable hereunder.
Upon receipt by the Company of this Warrant and the Exercise Price at the office
or agency of the Company, in proper form for exercise, the Holder shall be
deemed to be the holder of record of the common stock issuable upon such
exercise, notwithstanding that the stock transfer books of the Company shall
then be closed or that certificates representing such common stock shall not
then be actually delivered to the Holder.

 

2. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a member in the Company, either at law or equity, and the rights
of the Holder are limited to those expressed in the Warrant and are not
enforceable against the Company except to the extent set forth herein.

 

3. Adjustment in Number of Shares.

 

(A) Adjustment for Reclassifications. In case at any time or from time to time
after March 1, 2017 (“Issue Date”) the holders of the Common Stock of the
Company (or any shares or other securities at the time receivable upon the
exercise of this Warrant) shall have received, or, on or after the record date
fixed for the determination of eligible members, shall have become entitled to
receive, without payment therefore, other or additional shares or other
securities or property (other than cash) by way of share-split, spinoff,
reclassification, combination of shares or similar corporate rearrangement
(exclusive of any dividend of its or any subsidiary’s shares), then and in each
such case, the Holder of this Warrant, upon the exercise hereof as provided in
Section 1, shall be entitled to receive the amount of securities and property
which such Holder would hold on the date of such exercise if on the Issue Date
he had been the holder of record of the number of common stock shares of the
Company called for on the face of this Warrant and had thereafter, during the
period from the Issue Date, to and including the date of such exercise, retained
such shares and/or all other or additional securities and property receivable by
him as aforesaid during such period, giving effect to all adjustments called for
during such period.

 

(B)     Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization of the Company (or any other company the securities of which are
at the time receivable on the exercise of this Warrant) after the Issue Date, or
in case, after such date, the Company (or any such other company) shall
consolidate with or merge into another company or convey all, or substantially
all, of its assets to another company, then and in each such case the Holder of
this Warrant, upon the exercise hereof as provided in Section 1 at any time
after the consummation of such reorganization, consolidation, merger or
conveyance, shall be entitled to receive, in lieu of the securities and property
receivable upon the exercise of this Warrant prior to such consummation, the
securities or property to which such Holder would be entitled had the Holder
exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided herein; in each such case, the terms of this Warrant
shall be applicable to the shares or other securities or property receivable
upon the exercise of this Warrant after such consummation.

 

 5 of 11 

 

 

3.5 Adjustment in Exercise Price. Under no circumstances shall the Exercise
Price of the Warrant change. Therefore, in the case of a reverse stock split or
recapitalization or any other event, subsequent to any such event, the Exercise
Price shall remain $.001.

 

4. Notices to Warrant Holders. So long as this Warrant shall be outstanding and
unexercised if the Company shall take any action which would trigger an
adjustment (as set forth in Section 3), then, in any such case, the Company
shall cause to be delivered to the Holder, at least ten days prior to the date
specified in (x) or (y) below, as the case may be, a notice containing a brief
description of the proposed action and stating the date on which (x) a record is
to be taken for the purpose of such dividend, distribution or rights, or (y)
such reclassification, reorganization, consolidation, merger, conveyance; lease,
dissolution, liquidation or winding up is to take place and the date, if any, is
to be fixed, as of which the holders of Common Stock of record shall be entitled
to exchange their common stock for securities or other property deliverable upon
such reclassification, reorganization, consolidation, merger, conveyance,
dissolution, liquidation or winding up.

 

5. Officer’s Certificate. Whenever the number of common stock issuable upon
exercise of this Warrant or the Exercise Price shall be adjusted as required by
the provisions hereof, the Company shall forthwith file in the custody of its
Secretary or an Assistant Secretary at its principal office, and with its stock
transfer agent, if any, an officer’s certificate showing the adjusted number of
common stock or Exercise Price determined as herein provided and setting forth
in reasonable detail the facts requiring such adjustment. Each such officer’s
certificate shall be made available at all reasonable times for inspection by
the Holder and the Company shall, forthwith after each such adjustment, deliver
a copy of such certificate to the Holder. Such certificate shall be conclusive
as to the correctness of such adjustment.

 

6. Restrictions on Transfer. The Holder of this Warrant, by acceptance thereof;
agrees that, absent an effective registration statement, under the Securities
Act of 1933 (the “Act”), covering the disposition of this Warrant or the Common
Stock issued or issuable upon exercise hereof, such Holder will not sell or
transfer any or all of this Warrant or such Common Stock without first providing
the Company with an opinion of counsel reasonably satisfactory to the Company to
the effect that such sale or transfer will be exempt from the registration and
prospectus delivery requirements of the Act. The certificates evidencing the
Warrant and Common Stock which will be delivered to such Holder by the Company
shall bear substantially the following legend:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REQUIREMENTS FOR SUCH REGISTRATION FOR NONPUBLIC OFFERINGS.
ACCORDINGLY, THE SALE, TRANSFER. PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES EVIDENCED HEREBY OR ANY PORTION THEREOF OR INTEREST THEREIN MAY
NOT BE ACCOMPLISHED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER
THAT ACT OR AN OPINION OF COUNSEL TO THE HOLDER OF THE SECURITIES (UNLESS THE
COMPANY DETERMINES IN ITS SOLE DISCRETION TO USE ITS OWN COUNSEL), WITH ANY SUCH
COUNSEL AND OPINION OF COUNSEL TO BE REASONABLY ACCEPTABLE TO THE ISSUER, TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 6 of 11 

 

 

Each Holder of this Warrant, at the time all or a portion of such Warrant is
exercised, agrees to make such written representations to the Company as counsel
for the Company may reasonably request, in order that the Company may be
reasonably satisfied that such exercise of the Warrant and consequent issuance
of Common Stock will not violate the registration and prospectus delivery
requirements of the Act, or other applicable state securities laws.

 

7.  Piggyback Registration Rights. If, at any time after the Issue Date and
expiring on the Expiration Date, the Company proposes to register any of its
securities under the Act either for its own account or for the account of
others, in connection with the public offering of such equity securities solely
for cash, on a registration form that would also permit the registration of the
common stock issuable upon exercise of this Warrant (“Warrant Shares”), the
Company shall promptly give the Holder written notice of such proposal. Within
thirty (30) days after the notice is given, the Holder shall give notice as to
the number of Warrant Shares, if any, which have vested and which the Holder
requests be registered simultaneously with such registration by the Company. The
Company shall use its best efforts to include such Warrant Shares in such
registration statement (or in a separate registration statement concurrently
filed) which the Holder requests to be so included and to cause such
registration statement to become effective with respect to such shares in
accordance with the registration procedures set forth in Section 8 hereof. If at
any time after giving written notice of its intention to register equity
securities and before the effectiveness of the registration statement filed in
connection with such registration, the Company determines for any reason either
not to effect such registration or to delay such registration, the Company may,
at its election, by delivery of written notice to the Holder, (i) in the case of
a determination not to effect registration, relieve itself of a reasonably
necessary portion of its obligation to register the Warrant Shares under this
Section 7 in connection with such registration, or (ii) in the case of a
determination to delay registration, delay the registration of the Warrant
Shares under this Section 7 for the same period as the delay in the registration
of such other equity securities. Each Holder of Warrant Shares requesting
inclusion in a registration pursuant to this Section 7 may, at any time before
the effective date of the registration statement relating to such registration,
revoke such request by delivering written notice of such revocation to the
Company (which notice shall be effective only upon receipt by the Company);
provided, however, that if the Company, in consultation with its financial and
legal advisors, determines that such revocation would require a recirculation of
the prospectus contained in the registration statement, then such Holder of
Warrant Shares shall have no right to revoke its request.

 

 7 of 11 

 

 

8.  Expenses and Procedures.

 

(A) Expenses of Registration. All registration expenses (exclusive of
underwriting discounts and commissions) shall be borne by the Company; provided,
however, that if a Holder revokes a registration request pursuant to the last
sentence of Section 7, the registration expenses in connection with such revoked
registration shall be borne by such Holder. Each Holder of Warrant Shares shall
bear all underwriting discounts, selling commissions, sales concessions and
similar expenses applicable to the sale of the Warrant Shares sold by such
Holder.

 

(B) Registration Procedures. In the case of the registration, qualification or
compliance effected by the Company pursuant to Section 7 hereof, the Company
will keep the Holders of Warrant Shares advised as to the initiation of
registration, qualification and compliance and as to the completion thereof. At
its expense, the Company will furnish such number of prospectuses and other
documents incident thereto as the Holders or underwriters from time to time may
reasonably request.

 

(C) Information. The Company may require each seller of Warrant Shares as to
which any registration is being effected to furnish such information regarding
the distribution of such Warrant Shares as the Company may from time to time
reasonably request and the Company may exclude from such registration the
Warrant Shares of any seller who unreasonably fails to furnish such information
after receiving such request.

 

(D) Blue Sky. The Company will, as expeditiously as possible, use its best
efforts to register or qualify the Warrant Shares covered by a registration
statement at the expense of the Company in such jurisdictions as the holders of
such Warrant Shares or, in the case of an underwritten public offering, the
managing underwriter shall reasonably request at the expense of the Holders of
the Warrant Shares being registered provided that the Company shall not be
required in connection with any such registration or qualification or as a
condition thereto to qualify to do business in any jurisdiction where it is not
so qualified or to take any action which would subject it to taxation or service
of process in any jurisdiction where it is not otherwise subject to such
taxation or service of process.

 

(E) Notification of Material Events. The Company will, as expeditiously as
possible, immediately notify each holder of Warrant Shares under a registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Act, of the happening of any event as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and, as expeditiously
as possible, amend or supplement such prospectus to eliminate the untrue
statement or the omission.

 



 8 of 11 

 

 

9. Indemnification.

 

(A) Indemnification by Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the full extent permitted by law, each
holder of Warrant Shares, its officers, directors, agents and employees, each
person who controls such holder (within the meaning of Section 15 of the Act or
Section 20 of the Securities Exchange Act of 1934, as amended, hereinafter the
“Exchange Act”), and the officers, directors, agents or employees of any such
controlling person, from and against all losses, claims, damages, liabilities,
costs (including, without limitation, all reasonable attorneys’ fees) and
expenses (collectively “Loss” or “Losses”), as incurred, arising out of or based
upon any untrue statement or alleged untrue statement of a material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment or supplement thereto, or arising out of or based upon any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made (in the case of any prospectus) not misleading, except
insofar as the same are based solely upon information furnished to the Company
by such holder for use therein; provided, however, that the Company shall not be
liable in any such case to the extent that any such Loss arises out of or is
based upon an untrue statement or alleged untrue statement or omission made in
any preliminary prospectus or prospectus if (i) such holder failed to send or
deliver a copy of the prospectus or prospectus supplement with or prior to the
delivery of written confirmation of the sale of Warrant Shares and (ii) the
prospectus or prospectus supplement would have corrected such untrue statement
or omission. If requested, the Company shall also indemnify underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in the distribution, their officers, directors, agents and
employees and each person who controls such persons (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act) to the same extent as
provided above with respect to the indemnification of the Holders of Warrant
Shares. It is agreed that the indemnity agreement contained in this Section 9(A)
shall not apply to amounts paid in settlement of any such Loss if such
settlement is effected without the consent of the Company (which consent has not
been unreasonably withheld).

 

(B) Conduct of Indemnification Proceedings. If any action or proceeding
(including any governmental investigation or inquiry) shall be brought or any
claim shall be asserted against any person entitled to indemnity hereunder (an
“Indemnified Party”), such indemnified party shall promptly notify the party
from which such indemnity is sought (the “Indemnifying Party”) in writing, and
the indemnifying party shall assume the defense thereof including the employment
of counsel reasonably satisfactory to the indemnified party and the payment of
all fees and expenses incurred in connection with the defense thereof. All such
fees and expenses (including any fees and expenses incurred in connection with
investigation or preparing to defend such action or proceeding) shall be paid to
the indemnified party, as incurred, within 20 days of written notice thereof to
the indemnifying party; provided, however, that if, in accordance with this
Section 9, the indemnifying party is not liable to the indemnified party, such
fees and expenses shall be returned promptly to the indemnifying party. Any such
indemnified party shall have the right to employ separate counsel in any such
action, claim or proceeding and to participate in the defense thereof, but the
fees and expenses of such counsel shall be the expense of such indemnified party
unless (a) the indemnifying party has agreed to pay such fees and expenses, (b)
the indemnifying party shall have failed promptly to assume the defense of such
action, claim or proceeding and to employ counsel reasonably satisfactory to the
indemnified party in any such action, claim or proceeding, or (c) the named
parties to any such action, claim or proceeding (including any impleaded
parties) include both such indemnified party and the indemnifying party, and
such indemnified party shall have been advised by counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying party (in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such action, claim or
proceeding on behalf of such indemnified party, it being understood, however,
that the indemnifying party shall not, in connection with any one such action,
claim or proceeding or separate but substantially similar or related actions,
claims or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (together with appropriate local
counsel) at any time for all such indemnified parties, unless in the opinion of
counsel for such indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
action, claim or proceeding, in which event the indemnifying party shall be
obligated to pay the fees and expenses of such additional counsel or counsels).
No indemnifying party will consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the release
of such indemnified party from all liability in respect to such claim or
litigation without the written consent (which consent will not be unreasonably
withheld) of the indemnified party. No indemnified party shall consent to entry
of any judgment or enter into any settlement without the written consent (which
consent will not be unreasonably withheld) of the indemnifying party from which
indemnify or contribution is sought.

 

 9 of 11 

 

 

(C) Contribution. If the indemnification provided for in this Section 9 is
unavailable to an indemnified party under Section 9(A) or 9(B) hereof (other
than by reason of exceptions provided in those Sections) in respect of any
Losses, then each applicable indemnifying party in lieu of indemnifying such
indemnified party shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions, statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and the indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission of a material fact, has been taken or made by, or
relates to information supplied by such indemnifying party or indemnified party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party as a result of any Losses shall be deemed to include,
subject to the limitations set forth in Section 9(B), any legal or other fees or
expenses reasonably incurred by such party in connection with any action, suit,
claim, investigation or proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9(C) were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.

 

10. Loss or Mutilation. Upon receipt by the Company of evidence satisfactory to
it (in the exercise of reasonable discretion) of the ownership of and the loss,
theft, destruction or mutilation of any Warrant and (in the case of loss, theft
or destruction) of indemnity satisfactory to it (in the exercise of reasonable
discretion), and (in the case of mutilation) upon surrender and cancellation
thereof, the Company will execute and deliver in lieu thereof a new Warrant of
like tenor.

 

11. Reservation of Shares. The Company shall at all times reserve and keep
available for issue upon the exercise of Warrants such number of its authorized
but unissued common stock as will be sufficient to permit the exercise in full
of all outstanding Warrants.

 

 10 of 11 

 

 

12. Notices. All notices and other communications from the Company to the Holder
of this Warrant shall be mailed by first class registered or certified mail,
postage prepaid, to the address furnished to the Company in writing by the last
Holder of this Warrant who shall have furnished an address to the Company in
writing.

 

13. Change; Waiver. Neither this Warrant nor any term hereof may be changed,
waived, discharged or terminated orally but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.

 

14. Law Governing. This Warrant shall be construed and enforced in accordance
with and governed by the laws of the State of Nevada.

 

DATED: March 1, 2017

 



  MyDx, Inc.   A Nevada corporation       By:

/s/ Daniel Yazbeck

    Daniel Yazbeck     Chief Executive Officer

 

 11 of 11 

 

 

EXHIBIT “B”

Acknowledgement of Introduction

 

As evidenced by affixing the below signature to this document, for the purposes
of consummating a business relationship with the below referred to party and in
accordance with BCI Advisors, LLC (“BCI") obligations as defined in Section 3 of
a Consulting Agreement executed on December 1, 2016 (the "Agreement"), MyDx,
Inc. ("Chilco"), hereby acknowledges that BCI has provided a business
introduction (the "Introduction") to:

 

___________________________________________________________ (the "Subject")

 

Prior to BCI's Introduction to the Subject, MYDX did not know of the existence
of the Subject and further did not have a business relationship with the
Subject. The Subject is therefore a BCI Protected Relationship, as the term is
defined in the Agreement.

 

Acknowledged this _____ day of _________________________, 2016.

 

MyDx, INC.         By: /s/ Daniel Yazbeck     Daniel Yazbeck   Its: Chief
Executive Officer  



 



Advisory Services Agreement
Page 11 of 18 

 

 

EXHIBIT “C”

 

RESERVATION OF PAYMENT SHARES

 

THIS RESERVATION OF SHARES (the “Agreement”) is dated as of December 1, 2016
among (i) MyDx, a Nevada corporation ("MyDX" and individually a “Party”), (ii)
BCI Advisors, LLC, a Delaware limited liability company (“BFI” and individually
a “Party”), and (iii) Nevada Agency and Transfer Company (the “Transfer Agent”
and individually a “Party”). MYDX, BCI and the Transfer Agent may hereinafter be
referred to collectively as the “Parties.”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
described in this Agreement, and for good and valuable consideration, receipt of
which is hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

 

DELIVERIES TO THE TRANSFER AGENT

 

1.1 MYDX Reservation. Simultaneously upon execution of this the BCI Advisory
Services Agreement (the “Closing”), the Transfer Agent shall transfer from MyDX
treasury the Shares Pool which shall be reserved for the benefit of BCI pursuant
to the terms of the Agreement and MYDX ESOP..

 

1.2 Transfer Agent Compensation The Transfer Agent shall receive $1,000 as
compensation and consideration for acting as Transfer Agent pursuant to the
terms of this Agreement. Such compensation as described in this section shall be
due and payable to the Transfer Agent by MyDX.

 

1.3 Intention to Restrict Issuance of the Settlement Shares Pool. MyDX intends
that the Shares Pool shall be reserved by the Transfer Agent pursuant to this
Agreement and the Advisory Agreement. MyDX hereby instructs the Transfer Agent
to reserve the Settlement Shares Pool for the sole benefit of issuance to BCI
pursuant to the terms of the Advisory Agreement and acknowledges these shares
may not be issued for any other purpose other than pursuant to the BCI Advisory
Agreement at the sole instruction of BCI. The Settlement Shares Pool shall be
noted in the MyDX shareholder list as of the date hereof.

 

1.4 Transfer Agent Deliveries. The Transfer Agent shall hold and release the the
Shares Pool only in accordance with the terms and conditions of this Agreement
and the Advisory Agreement.

 

1.5 Ownership and Dispositive Rights. All Shares held in the reserve Pool shall
be deemed owned and under the voting control of the Company until released (and,
once released, deemed owned by the person to whom released) from escrow, for
purposes of Section 13 and Section 16 of the Securities Exchange Act of 1934, as
amended.

 

ARTICLE II

 

RELEASE OF Settlement Shares

 

2.1 Disbursement of Shares. The Transfer Agent shall release the Shares from the
the Shares Pool upon BCI’s delivery to the Transfer Agent of a notice of
conversion (a “Conversion Demand” a form of which has been attached hereto as
Exhibit which shall state: (i) the amount being redeemed; and (ii) the current
balance of the Amount remaining after each Conversion Demand. Such issuance of
Shares pursuant to a Issuance Demand as described herein shall be at the sole
discretion of BCI and shall require no action on the part of MyDx unless
otherwise agreed to in writing between the parties.

 

Advisory Services Agreement
Page 12 of 18 

 

 

2.2 Acknowledgement of BCI, MyDX and Transfer Agent; Disputes. The Parties
acknowledge that the only terms and conditions upon which the Shares Pool are to
be released are set forth in this Agreement. The Parties reaffirm their
agreement to abide by the terms and conditions of this Agreement with respect to
the rAdvisory Agreement from the Shares Pool. Any dispute with respect to the
release of Shares Pool shall be resolved pursuant to this Agreement or by
written agreement between BCI and MyDx.

 

2.3 Continuity of Transfer Agent Relationship. As long as any of the shares
underlying the Settlement Shares Pool remain in reservation for BCI’s benefit
under this Agreement, MyDx hereby warrants and represents they will not
terminate, and pursuant to the terms of this Agreement, shall not be entitled to
terminate, their current relationship with the Transfer Agent without prior
written consent of BCI. This Section 2.3 shall survive and supersedes any prior
agreements between the Transfer Agent and MyDx.

 

ARTICLE III

 

CONCERNING THE TRANSFER AGENT

 

3.1 Duties and Responsibilities of the Transfer Agent. The Transfer Agent's
duties and responsibilities shall be subject to the following terms and
conditions:

 

(a) The Parties acknowledge and agree that the Transfer Agent (i) once in
receipt of a Redemption or Payment Demand from BCI, shall not be responsible for
or bound by, and shall not inquire into whether BCI is entitled to receipt of
Shares pursuant to, any other agreement or otherwise; (ii) shall be obligated
only for the performance of such duties as are specifically assumed by the
Transfer Agent pursuant to this Agreement; (iii) may rely on and shall be
protected in acting or refraining from acting upon any written notice, including
notice by facsimile transmission, instruction, instrument, statement, request or
document furnished to it hereunder and believed by the Transfer Agent in good
faith to be genuine and to have been signed or presented by the proper person or
Party, without being required to determine the authenticity or correctness of
any fact stated therein or the propriety or validity or the service thereof; and
(iv) may assume that any person believed by the Transfer Agent in good faith to
be authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized.

 

(b) The Transfer Agent may at any time resign as Transfer Agent hereunder by
giving fifteen (15) days prior written notice of resignation to BCI and MyDx.
Prior to the effective date of the resignation as specified in such notice, BCI
will issue to the Transfer Agent instructions authorizing delivery of the Shares
Pool to a substitute Transfer Agent selected by, and in the sole discretion of
BCI. Only in the event no successor Transfer Agent is named by BCI, the Transfer
Agent may apply to a court of competent jurisdiction in the State of __________
or Florida for appointment of a successor Transfer Agent, and to deposit the
Shares Pool with the clerk of any such court.

 

(c) In the event of a dispute with respect to entitlement to any properties held
by the Transfer Agent, the Transfer Agent may deposit said disputed properties
with the Courts of the State of ___________ or Florida after giving ten (10)
days notice to BCI and MyDx and shall be absolved from all further liability
with respect thereto. The Transfer Agent hereby acknowledges receipt of a $1,000
deposit from the Parties for reimbursement of any future fees and costs incurred
by Transfer Agent as a result of such interpleader action. Upon termination of
the Agreement, this $1,000 deposit shall be automatically returned directly to
BCI by the Transfer Agent.

 

(d) The Parties acknowledge that the Transfer Agent is acting solely as a
stakeholder at their request and that the Transfer Agent shall not be liable for
any action taken by Transfer Agent in good faith and believed by Transfer Agent
to be authorized or within the rights or powers conferred upon Transfer Agent by
this Agreement. The Parties agree to indemnify and hold harmless the Transfer
Agent for any action taken by the Transfer Agent, except in the case of
negligence or willful misconduct on the Transfer Agent's part committed in its
capacity as Transfer Agent under this Agreement.

 

Advisory Services Agreement
Page 13 of 18 

 

 

(e) The provisions of this Section shall survive the resignation of the Transfer
Agent or the termination of this Agreement.

 

3.2 Dispute Resolution: Judgments. If any dispute shall arise with respect to
the delivery, ownership, right of possession or disposition of the Shares Pool
the Transfer Agent shall continue to follow the terms of the Agreement and issue
shares of MyDX Common Stock pursuant to a Payment Demand unless the Transfer
Agent (i) receives instructions from BCI, or (ii) deposits the Shares Pool with
any court of competent jurisdiction in Nevada or Florida, in which event the
Transfer Agent shall give ten (10) days written notice thereof to MyDX and BCI
and shall after such ten (10) day period be relieved and discharged from all
further obligations pursuant to this Agreement.

 

3.3 Maximum Conversion. The Transfer Agent and MyDX shall not issue to BCI, upon
a Payment Demand, a number of shares of MyDX’s Common Stock which would result
in beneficial ownership by BCI and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of MyDX on the date of such a Conversion
Demand, without specific instructions from BCI acknowledging BFI’s intention to
receive shares in excess of such 4.99% restructuring. For the purposes of the
provision to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulation 13d-3 thereunder.

 

ARTICLE IV

 

GENERAL MATTERS

 

4.1 Termination. This Agreement shall terminate upon the final release of all of
the shares underlying the Shares Pool or at any time upon written notice by
BCCII.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such Party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 



If to MyDx, to:

 

Daniel Yazbeck, CEO

6335 Ferris Square Suite B

San Diego, CA 92121

If to BCI, to:

C. Pugatch 101 NE 3rd Avenue

Suite 1800 Fort Lauderdale, Fl 33301

 

 

   

If to the Transfer Agent, to:

Nevada Agency and Transfer Company

50 West Liberty St

Suite 880

Reno, NV 89501

 

 

Advisory Services Agreement
Page 14 of 18 

 

 

4.3 Assignment; Binding Agreement. Neither this Agreement nor any right or
obligation hereunder shall be assignable by any Party without the prior written
consent of BCI. This Agreement shall enure to the benefit of and be binding upon
the Parties hereto and their respective legal representatives, successors and
assigns.

 

4.4 Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the Parties hereto
shall be enforceable to the fullest extent permitted by law.

 

4.5 Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by different signatories hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission and delivered by facsimile
transmission.

 

4.6 Agreement. Each of the undersigned states that he has read the foregoing
Agreement and understands and agrees to it.

 

4.7 Entire Agreement. This Agreement along with Settlement Agreement constitute
the entire agreement between the Parties hereto pertaining to the Settlement
Shares Pool and supersedes all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the Parties. There are no
warranties, representations and other agreements made by the Parties in
connection with the subject matter hereof except as specifically set forth in
this Agreement and the Settlement Agreement.

 

4.8 Waivers and Amendments. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by all Parties, or, in the case of a
waiver, by the Party waiving compliance. Except as expressly stated herein, no
delay on the part of any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any Party of any right, power or privilege hereunder preclude any other or
future exercise of any other right, power or privilege hereunder.

 

4.9 Headings. The division of this Agreement into articles, sections,
subsections and paragraphs and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 

Advisory Services Agreement
Page 15 of 18 

 

 

4.10 Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida without regard to
principles of conflicts of laws. Excluding any interpleader action brought in
connection with the Transfer Agent’s duties under this Agreement as described in
Section 3, any action brought by any Party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of Florida or in the federal courts located in the state of Florida. All
Parties and the individuals executing this Agreement agree to submit to the
jurisdiction of such courts and waive trial by jury. The prevailing party (which
shall be the Party which receives an award most closely resembling the remedy or
action sought) shall be entitled to recover from the other Party its reasonable
attorney's fees and costs. In the event that any provision of this Agreement or
any other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.

 

4.11 Specific Enforcement, Consent to Jurisdiction. The Parties acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to an injuction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity. The Parties hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.

 

SIGNATURE PAGE FOLLOWS

 

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK

 



Advisory Services Agreement
Page 16 of 18 

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first written above.

 



MYDX:   BFI:       MYDX, Inc.   BCI Advisors, LLC           By: /s/ Daniel
Yazbeck    By: /s/ E.Galvin   Daniel Yazbeck     E.Galvin Its: CEO   Its:
Administrative Manager           TRANSFER AGENT               Nevada Agency and
Transfer Company                   By:       Its: President      

   



Advisory Services Agreement
Page 17 of 18 

 

 

EXHIBIT B

 

Form of Payment Demand

 

Dated _______________

 

Pursuant to the terms of the BCI Advisory Agreement Reservation of Shares
Agreement (collectively the “Agreements”) by and between (i) MYDX, Inc. a Nevada
corporation ("MYDX"), (ii) BCI Advisors, LLC, a Delaware limited liability
company (“BFI”), and (iii) _______________, INC., a _____ corporation, (the
“Transfer Agent”), copies of which have already been delivered to your offices,
BCI hereby demands the issuance of _________ shares of MYDXs common stock (the
“Payment Shares”) pursuant to the Agreements. The Shares are to be issued via
DWAC as follows:

 

Issue Name and Address

 

Amount of Payment Demand  $  Number of Shares to be Issued      Remaining
Reserved Shares Amount  $

 



 

 

Very truly yours,

 

BCI Advisors, LLC

 

 

 

Advisory Services Agreement

Page 18 of 18



 